DETAILED ACTION
Claims 1-20 are pending.

Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0369865 (herein Iwasa)
As to claims 1, 5-8, 10-11 and 13, Iwasa discloses several examples that read on the instant claims.
In particular, example 22 (table 4) discloses a composition (components described in paragraph 179-207) comprising:
35 parts of a4-1, which is maleic anhydride grafted polyolefin with a MFR (190/2.16) of 3 g/10min (reading on modified polyolefin).
20 parts of a3-1 (SEEPS triblock copolymer, which is a styrenic block copolymer elastomer).
20 parts of a1-1 propylene copolymer with a MFR (230/2.16) of 0.5 g/10min (unmodified polyolefin).
5 parts of a2-1-1 ethylene polymer with a MFR (190/2.16) of 2.2 g/10min (unmodified polyolefin).  
As to claim 12, the antioxidant E-1-1 is taught in example 22.
As to claim 14, the modified polyolefin (a4-1) is present in 35 parts and the elastomer is present in 20 parts, which is a ratio of 1.75.

Claim(s) 1-3, 5, 6, 8-12 and 15-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0163154 (herein Shipley) as evidenced by US 2019/0144651 (herein Matsuda), US 2014/0288225 (herein Shipley-2) and US 2015/0166776 (herein Kock).
As to claims 1, 5, 6, 8-9, Shipley discloses over molding applications (paragraph 5).  Specific attention is drawn to example 17 (starting at paragraph 68), which comprises:
7 wt% SEBS (elastomer: styrenic block copolymer)
1 wt% maleic anhydride grafted polypropylene (polybond 3200) with a MFR (190/2.16) is 115 g/10min (see paragraph 96 of Matsuda for evidence of the MFR)
48.14 wt% unmodified polyolefin (Equistar chemicals Adflex Q200f) MFR (230/2.16) is 0.8 g/10min (see paragraph 32 of Shipley-2 for evidence of the MFR).  
17.36 ethylene octene copolymer (Engage 8100), MFR (190/2.16) is 1 g/10min (see paragraph 220 of Kock for evidence of the MFR).  
As to claim 2, the modified polyolefin (maleic anhydrdide grafted polypropylene) has a MFR of 115 g/10min at 190/2.16 as elucidated above.  Therefore, the MFR at a higher temperature must of 230 be higher since materials flow more as they are heated.  The MFR of the unmodified polyolefin is 0.8 g/10min at 230/2.16 as elucidated above.
As to claim 3, similarly to claim 2, the ratio of the MFR of the modified polyolefin of at least 115 to the unmodified polyolefin MFR of 0.8 must be well above 2:1 (at least 115/0.8).
As to claims 10-11, Adflex Q200F comprises a homopolymer propylene and comprises a propylene copolymer.  See paragraph 32 of Shipley-2 for evidence.
As to claim 12, example 17 has 0.20 wt antixodant (Irganos 1010).
As to claims 15-20, see paragraph 5 describing overmolding product and method (surrounding) of the composition to a substrate, which is a rigid plastic object.    The is a cohesive unit (bonded to the substrate surrounding it and not having gaps).  See paragraph 5.  The substrate is taught as a rigid plastic (paragraph 5).  A plastic is either thermoplastic or thermosetting, thus thermoplastic is implicitly taught since it is one of only two option.  Moreover, throughout the disclosure of Shipley, only thermoplastic resins are taught.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0128527 (herein Boer) as evidenced by US 2016/0167347 (herein Jung), US 2011/0178198 (herein Backer), US 20210054180 (herein Backer), US 2019/0185649 (herein Ni) and US 2016/0289566 (herein Ni).
As to claims 1-11, Boer discloses a compositing suitable for over molding applications (paragraph 51).  See the examples, specifically example 6 (starting at paragraph 64 and table therein) with a composition comprising:
22.5 wt% SEBS elastomer.
1.5 wt% maleic anhydride grafted PP (Orevac Ca-100 with an MFR (190/2.16) of 200 g/10min (see paragraph 48 of Jung for evidence for the MFR 190/2.16) and similarly an MFR (230/2.16) of about 200 g/10min (see paragraph 102 of Backer for evidence of the 230/2.16 MFR).
13 wt% polypropylene (PP) elastomer (Vistamaxx 6102), which is a propylene copolymer with an MFR (190/2.16) of 1.4 g/10 min as evidenced by Tolsch.  Also note it has an MFR at 230/2.16 of 3.0 g/10 min as evidenced by Ni.
16 wt% polypropylene (PP) homopolymer (Moplen HP 500N) with an MFR (230/2.16) of 12 g/10min (see table 1 of Carl for evidence of the MFR).  
As to claim 12, the composition of example 6 has an antioxidant at 3 wt%.


Claim(s) 1, 3, 5, 7, 10-12 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,957,968 (herein Adur).
As to claims 1, 3, 5, 7, 10, 11 and 13, Adur discloses a molding composition (col.. 3, line 15-60 and col. 8, lines 20-30).
In particular, example 1 discloses a composition with 36 wt% acrylic acid grafted polypropylene with an MFR of 40 (230/2.16), 36 wt% of a polypropylene homopolymer with a MFR of 4 (230/2.16) and 28 wt% of an EPDM (thermoplastic polyolefin) elastomer and about 0.2 wt% irganox B-225 and 0.2 wt% DSTDP (antioxidant).
Also see example 13.
As to claim 12, the composition comprises antioxidants, etc.  See example 1, col. 3, lines 30-35 and col. 9, lines 20-44.
As to claim 14, the ratio is 36/28, which is 1.28:1, which is within the claimed range for example 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being anticipated by US 2014/0128527 (herein Boer) as evidenced by US 2016/0167347 (herein Jung), US 2011/0178198 (herein Backer), US 2021/0054180 (herein Backer), US 2019/0185649 (herein Ni) and US 2016/0289566 (herein Ni) in view of US 2015/0016755 (herein Sheikh).
The discussion with respect to Boer et al. set-forth above is incorporated herein by reference.
As to claims 15-20, Boer discloses a compositing suitable for over molding applications (paragraph 51).  However, Boer is silent on the specifics of the overmolding.
Sheikh disclose similar compositions comprising elastomers, etc.  See paragraph 72 through 73.   Sheikh utilizes the compositions for overmolding and methods for producing them.  See paragraph 70.  Specifically, forming a molded article by providing a rigid substrate (part)) and injection molding the composition onto the rigid substrate to cover (surround) and bonds/adheres to it completely (at least a part).  See paragraph 70-71.  Note that the overmolding process completely covers (see figures, thus no gaps), otherwise it may leak (see paragraph 65).  The rigid substrate is a metal, thermoplastic resin, etc.  See paragraph 67.
It would have been obvious to utilize the compositions of Boer to prepare the articles and methods of Sheikh and thereby arrive at claims 15-20 because one would want to utilize similar compositions to overmold products taught as suitable in the art for similar compositions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764